Citation Nr: 0317232	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus.  

2.  Entitlement to service connection for degenerative disc 
disease of L4-5 with spondylosis, secondary to service 
connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William  J. Jefferson  III    Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the October 1998 rating decision, the RO denied the claims of 
service connection for degenerative disc disease of L4-5 and 
spondylosis, degenerative joint disease of the right and left 
knees, and an increased evaluation for bilateral pes planus, 
rated as 30 percent disabling. The veteran disagreed with the 
RO decisions and a timely substantive appeal was filed.      

In June 2000 a personal hearing was held at the RO, conducted 
by the undersigned Board Member.  In August 2000 the Board 
remanded the case to the RO for additional development.  A 
rating decision in April 2002 awarded a 50 percent disability 
evaluation for bilateral pes planus.  In a December 2002 
rating decision the RO granted service connection for 
degenerative joint disease of the right and left knees, 
secondary to the service connected bilateral pes planus. The 
sole issues remaining for consideration before the Board are 
as indicated on the title page of this decision.    

In an April 2003 rating determination, the veteran's claim of 
entitlement to a total rating based on individual 
unemployability (TDIU) was granted, effective February 4, 
1998 the date of his original claim.   

   


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular disability evaluation for bilateral pes planus; 
marked interference with employment or frequent periods of 
hospitalization solely due to pes planus are not shown. 

2.  Degenerative disc disease of L4-5 with spondylosis is not 
shown during service or foe many years thereafter, and is not 
otherwise related thereto; and degenerative disc disease of 
L4-5 with spondylosis is not shown to be etiologically 
related to a service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§  3.321(b)(1), 4.7, 
4.71a, Diagnostic Code 5276 (2002).

2.  Degenerative disc disease of L4-5 with spondylosis was 
not incurred in or aggravated by military service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137,  
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of an increased evaluation 
for bilateral pes planus and service connection for 
degenerative disc disease L4-5 and spondylosis, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations.  The record in this case includes the veteran's 
service medical records, private medical records, and VA 
treatment records.  Furthermore, the veteran has been 
afforded VA medical examinations to both evaluate his 
bilateral pes planus as well as address any etiological 
relationship between his bilateral pes planus and his 
degenerative disc disease L4-5 and spondylosis.  All 
information requested in the August 2000 Board remand has 
been obtained.  With regard to providing assistance to the 
veteran it is also noted that in the April and December 2002 
Supplemental Statements of the Case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired 
flatfoot, a pronounced impairment, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked forward displacement and severe spasms of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances, warrants a 50 percent rating for a bilateral 
disorder, and a 30 percent rating for a unilateral disorder. 
When impairment is severe, with objective evidence of marked 
deformity, pain on manipulation and accentuated by use, 
indication of swelling on use, and characteristic 
callosities, the ratings are 30 percent and 20 percent for 
bilateral and unilateral flatfoot, respectively. The 
impairment is considered moderate, permitting a 10 percent 
rating, if the weight bearing line is over or medial to the 
great toe, if there is any bowing of the tendo Achillis, and 
pain on manipulation and use of the feet, bilateral or 
unilateral.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131.   In the case of arthritis or 
degenerative joint disease, service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  It has also been determined 
that service connection may be granted for non-service 
connected disability "when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition," with compensation 
being paid "for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, it was held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service- 
connected disability.


Bilateral Pes Planus

The veteran is currently in receipt of a 50 percent 
disability evaluation for bilateral pes planus pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276, acquired flatfoot.  The 
VA schedule of ratings does not provide for an evaluation in 
excess of 50 percent for bilateral pes planus so 50 percent 
is the maximum schedular rating available.  As a result an 
increased evaluation under the rating schedule is not 
warranted.  

Under 38 C.F.R. § 3.321(b) an extra-schedular rating may be 
assigned when the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, neither marked 
interference with employment nor frequent periods of 
hospitalization solely due to pes planus is not shown. 
Accordingly, referral for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.


Degenerative Disc Disease of L4-5 and Spondylosis Secondary 
to Service      Connected Bilateral Pes Planus


Factual Background

Service medical records are entirely negative for any 
complaints or findings referable to a low back disorder, 
including degenerative disc disease of L4-5 and spondylosis.  
The service medical records are replete with treatment for 
bilateral pes planus.  Interim post service medical records 
reveal ongoing treatment for painful feet and feet pathology 
consistent with bilateral pes planus.  The interim medical 
records are absent for low back pathology.  Service 
connection for bilateral pes planus was granted in August 
1980.

At a March 1998 VA medical examination of the feet, the 
veteran complained of low back pain with radiation of pain 
into the legs and buttocks on the right.  A history of a left 
foot injury was also reported.  A physical examination 
revealed tenderness at L3-4.  An X-ray of the lumbosacral 
spine revealed mild spondylosis and degenerative disease at 
L4-5. The pertinent diagnoses were: Severe pes planus; 
degenerative disease of the back at L4-5 and mild spondylosis 
throughout the lumbar spine, X-rays indicate probable right 
nephrolithiasis; degenerative changes about the feet.  
Concerning low back pain due to the veteran's flat feet 
condition, the examiner opined that it would be pure 
speculation that the low back condition was solely related to 
the flat feet since the veteran had had problems with his 
knees and foot as described.  

In July 1998 a VA musculoskeletal examination was conducted. 
The examiner opined that his answer to the question 
concerning whether the veteran's back disorder was related to 
flat feet remained the same.  It was stated by the physician 
that it would be pure speculation to say that the 
degenerative joint disease of the back was due solely to the 
pes planus condition.  The back problem could be related to 
knee problems and an injury to the left foot more than it 
could be related to pes planus.  The physician stated again 
this would be speculation.  It was stated that he had 
disassociated the veteran's leg, knee, and back from flat 
feet, and he was unable say for certain that flat feet caused 
problems with his legs, knees, and his back and apparently no 
changes of the both legs.  It was stated that certainly the 
veteran might have some aggravation of the conditions due to 
flat feet, but the aggravation might also be due to an 
injured left foot, right and left knee injuries, left knee 
surgery, and the degenerative joint disease changes of the 
back.  The physician indicated that during a conversation 
with the veteran he informed him that his flat feet condition 
might aggravate his back, knee, and leg conditions.  

VA clinical records in 1999 and 2000 reveal treatment for 
complaints of back pain. A CT scan revealed mild degenerative 
disc disease at L4-L5 and L5-S1 with mild degenerative joint 
disease change, and mild bulging of the disc at L3-L4 and L4-
L5. 
 
A personal hearing was held at the RO in June 2000 conducted 
by the undersigned Board member.  The veteran testified that 
his back hurt all the time.  He stated that a private 
physician had indicated that a problem with his back and 
knees was caused by his feet.                       

A January 2001 MRI of the lumbar spine revealed moderate 
degenerative disc disease involving L4-5 and L5-S1. 

A VA medical examination of the feet was performed in 
November 2001.  The examiner commented that the claims file 
was available for review. The veteran complained of low back 
pain.  A physical examination revealed limitation of motion 
of the lumbar spine.  The examiner commented that no definite 
opinion could be given to state that with a degree of 
reasonable certainty that the service connected pes planus 
precipitated increase in severity of degenerative joint 
disease of the low back.  It was stated that the degree of 
deterioration as demonstrated in the lumbar spine was 
probably age appropriate, and the amount of pain was 
difficult to correlate with the findings radiographically.  
The physician opined that he did not believe that pes planus 
was the major contributor and primary cause of degenerative 
arthritis the veteran experiences, but demonstrates in his 
back, especially since it could certainly be found to be age 
appropriate.  

In a January 2002 VA medical examination addendum a VA 
physician reported that the veteran had presented with X-rays 
of the lumbar spine.  The veteran complained of increased 
back problems.  A physical examination revealed limitation of 
motion of the lumbar spine.  The physician reviewed previous 
X-rays and an MRI of the lumbar spine.  It was opined by the 
physician that his opinion as expressed stands, and that he 
could not directly link the back disorder to pes planus.  

Analysis

It has not been specifically contended or asserted by the 
veteran, but prior to consideration of service connection on 
a secondary basis, the Board must address the concepts of 
direct and presumptive service connection for a chronic low 
back disorder. 

A review of the service medical records show that they are 
entirely absent for any complaints, findings or treatment 
referable to a low back disorder, including degenerative disc 
disease of L4-5 and spondylosis.   The evidentiary record 
reveals that complaints or findings of low back pathology are 
first shown in the late 1990s, and CT scan shows degenerative 
joint disease of the lumbar spine in November 1998.  In this 
regard it must be concluded that degenerative disc disease of 
L4-5 with spondylosis was not shown during service or within 
one year after the veteran's period of active service or for 
many years after the veteran's period of service for that 
matter.   
 
With respect to service connection for degenerative disc 
disease of L4-5 and spondylosis secondary to bilateral pes 
planus, the record shows that the veteran has a long history 
of treatment of bilateral pes planus.  However, there is no 
medical evidence that establishes a causal relationship or 
link between the service-connected bilateral pes planus and 
the veteran's degenerative disc disease of L4-5 and 
spondylosis.  Recently, a VA physician has opined that a back 
problem or aggravation of the back problem could be related 
to a variety of problems and to make any such relationship 
would be speculative.  In November 2001 and January 2002, a 
VA physician opined that the veteran's low back pathology may 
be age related and that there was no certainty that the 
service connected pes planus increased the severity of the 
veteran's low back disorder or that the disorders could 
directly linked.   

The Board has considered the findings of record and concludes 
that there is no medical evidence of a causal relationship, 
medical nexus or etiological relationship between the service 
connected bilateral pes planus and degenerative disc disease 
of L4-5 and spondylosis.  Further, with respect to the 
assertion of aggravation of nonservice-connected condition by 
a service-connected condition, pursuant to Allen, no 
etiological relationship is shown between the service 
connected bilateral pes planus and degenerative disc disease 
of L4-5 and spondylosis or any other low back disorder. 
Aggravation of the back due to pes planus was mentioned in 
the July 1998 VA medical examination, however, this statement 
was speculative as indicated by the physician, in that other 
possible causes for the back problem were also suggested.  
Overall, the VA medical opinions of record are consistent 
with Allen because they indicate not only that there is no 
etiological relationship between the veteran's service-
connected bilateral pes planus, and the degenerative disc 
disease of L4-5 and spondylosis, but also that there was no 
relationship at all between the conditions.  The only 
evidence of a medical nexus is the veteran's own belief, and 
he is not competent to provide an opinion as to a medical 
nexus.  See Anderson v. West, 12 Vet. App. 491 (1999).

The Board has reviewed the entire evidentiary data of record 
and concludes that the preponderance of the evidence is 
against a finding of service connection for degenerative disc 
disease of L4-5 with spondylosis. 38 U.S.C.A. § 5107.



ORDER

Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus is denied.  

Entitlement to service connection for degenerative disc 
disease of L4-5 with spondylosis, secondary to service-
connected bilateral pes planus is denied.  





	                        
____________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 


 

